Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8 and 17 have been canceled. Claims 1-7, 9-16, and 18-20 are pending. Claims 1-7, 9-16, and 18-20 have been examined. Claims 1-7, 9-16, and 18-20 have been allowed. 

Allowable Subject Matter
Claims 1-7, 9-16, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1, 11, and 19, Wu et al. (US2015/0369952) and Wu et al. (US 2016/0084983) in combination teach a system/method comprising:
a logging tool comprising a sensor operable to measure formation data and locatable in a wellbore intersecting the subterranean earth formation; and 
a processor in communication with the logging tool and operable to:
calculate distance to bed boundary (DTBB) inversion solutions to the formation data using a DTBB inversion method, wherein each DTBB inversion solution comprises values for a parameter of the formation,
generate a statistical distribution of the parameter along one or more depths in the subterranean earth formation using the DTBB inversion solution that satisfy a misfit threshold relative to the formation data for generating the statistical distribution,
generate a formation model using the selected DTBB inversion solutions, and

however, they do not teach:
identify peaks within the statistical distribution and select the DTBB inversion solutions corresponding to the identified peaks,
in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129